 INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 313137WE WILL reinstate to their former or substantially equivalent position the fol-lowing named employees and will make the last five named whole for any lossof pay he may have suffered by reason of the discrimination practiced againsthim:David BrittonDavid WeaverWilliam C. RittersonGilbert FloraDavid WrigginsHarry ReadLloyd JohnsAnthony DelreAndrew SiscoHenry JonesErnest R. HuntWE WILL, upon request, bargain collectively with International Union ofElectrical, Radio & Machine Workers, AFL-CIO, as the exclusive representativeof all employees in the appropriate unit described below with respect to ratesof pay, wages, hours of employment, and other terms and conditions of em-All card design and etching employees, including draftsman, clerk pho-tographer, proofreader, plater, and photoengraver of Respondent employedat its Monmouth Junction plant, but excluding all office clerical employees,all other employees, professional employees, guards, and all supervisors asdefined in the Act.WE WILL NOT in any other manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor organiza-tions, to join or assist the above-named or .any other labor organization, to bar-gaincollectively through representatives of their own choosing, and to engage inany other concerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities, except tothe extent that such right may be affected by an agreement declaring membershipin a labor organization as a condition of employment as authorized in Section8(a) (3) of the Act,as amended.All our employees are free to become, remain, or to refrain from becoming orremaining, members in the above-named or in any other labor organization.BUSINESSSUPPLIES CORPORATION OF AMERICA,DATA PROCESSING SUPPLIES DIVISION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of, their right to full reinstatement upon applica-tion inaccordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 614 Na-tionalNewark Building, 744 Broad Street, Newark, New Jersey,. Telephone No.Market 4-6151, if they have any question concerning this notice or compliance withits provisions.InternationalBrotherhood of ElectricalWorkers,Local 313,AFL-CIOandJames Julian, Inc.United Brotherhood of Carpenters and Joiners of America,Local 626andJames Julian,Inc.Cases Nos. 4-CC-273 and4-CC-285.May 25, 1964DECISION AND ORDEROn February 14, 1964, Trial Examiner Louis Libbin issued hisDecision in the above-entitled proceeding, finding that Local 313,one ofthe Respondents, had engaged in and was engaging in certain147 NLRB No. 18. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, and finding that Local626, the other Respondent,had not engaged in certain unfair laborpractices and recommending dismissal of the complaint as to it, allas set forth in the attached Trial Examiner'sDecision.Thereafter,Respondent,Local 313,was found to have engaged in unfair laborpractices,and the General Counsel filed exceptions to said Decisionand supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel[Chairman McCulloch andMembersFanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision,the exceptions and the briefs,and the entirerecord in the cases,and hereby adopts the findings,conclusions', andrecommendations of the Trial Examiner.'ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that thecomplaint herein, insofar as it alleges violations of the Act by Re-spondent United Brotherhood of Carpenters and Joiners of America,Local 626, be, and it hereby is, dismissed.With respect to Respond-ent, International Brotherhood of ElectricalWorkers, Local 313,AFL-CIO, the Board adapts as its Order the Order recommendedby the Trial Examiner and orders that the Respondent Union, itsofficers, agents, and representatives, shall take the action set forth intheTrialExaminer's Recommended Order, with the followingmodification :From paragraph 1 of the Order, the last 5 words reading "or withany other person," are deleted, and the notice attached as Appendix Ato the Trial Examiner's Decision is similarly modified.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges filed on September 26 and November 27, 1963, by James Julian,Inc., herein sometimes called Julian, the General Counsel of the National Labor Rela-tions Board, by the Regional Director for the Fourth Region (Philadelphia, Penn-sylvania), issued his consolidated complaint, dated December 2, 1963, against In-ternational Brotherhood of ElectricalWorkers, Local 313, AFL-CIO, and againstUnited Brotherhood of Carpenters and Joiners of America, Local 626, herein re-spectively called Local 313 and Local 626, and collectively called Respondents.With respect to the unfair labor practices, the complaint, as amended at the hear-ing, alleges, in substance, that Respondents engaged in conduct violative of Section8(b)(4)(i) and (ii)(B) and Section 2(6) and (7) of the National Labor RelationsAct, as amended, herein called the Act. In their duly filed answer, Respondentsdeny generally all unfair labor practice allegations. INT'L. BROTHERHOOD ELECTRICAL WORKERS, LOCAL 313139Pursuant to due notice, a hearing was held before Trial Examiner Louis Libbin atWilmington, Delaware, on December 16 and 19, 1963.All parties were representedby counsel who participated in the hearing, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, to introduce relevant evidence, toargue orally, and to file briefs.Respondents' motion to dismiss all allegations inthe complaint, made at the close of the hearing and upon which I reserved ruling,is hereby granted in part and denied in part, in accordance with the findings andconclusions hereinafter made.On January 20, 1964, the General Counsel and Re-spondents filed briefs, which I have fully considered.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE EMPLOYERS INVOLVED AND THEIR BUSINESSJames Julian, Inc., herein called Julian, is a Delaware corporation engaged in thebusiness of general construction,with its principal office and place of business atElsmere, Delaware.During the past yearr, Julian purchased and received on theDelaware Turnpike job goods and materials, valued in excess of$50,000, from pointsoutside the State of Delaware.Light and Power Construction Company, herein called Light and Power, is en-gaged in the business of electrical construction.During the past year, Light andPower purchased and received in Delaware goods and materials, valued in excess of$50,000, frompoints outside the State of Delaware.Frederick G. Krapf and Sons, Inc., herein called Krapf,is engaged as a general con-tractorin the business of general construction.Upon the above undisputed facts, I find that Julian and Light and Power areengaged in commerce within the meaning of Section 2(6) and(7) and Section 8(b)(4) of the Act, and that they and Krapf are engaged in an industry affecting com-merce within the meaning of Section8 (b) (4) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges, the answer admits, and I find, that International Brother-hood of Electrical.Workers, Local313,AFL-CIO, and United Brotherhood ofCarpenters and Joiners of America,Local 626, Respondents herein respectivelycalled Local 313 and Local'626, are each labor organizations within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction; the issuesJames Julian, Inc., herein called Julian, had contracts with the State of Delawarefor the paving and construction of the service area on the Delaware Turnpike, in-cluding the installation of electrical equipment, and for the grading and constructionof ramps leading on and off the turnpike. Julian subcontracted the installation ofthe electrical work at the service area to Light and Power Construction Company,Inc., herein called Light and Power.Frederick G. Krapf and Sons, Inc., herein called Krapf, had contracts with theState of Delaware for the erection of the restaurant building at the service area andfor the erection of the administration building and toll booths of the turnpike.Krapf subcontracted the electrical work for these buildings to Light and Power.Light ,and Power had a collective-bargaining agreement with Local 313, which is amember of the Wilmington Building and Construction Trades Council for the Stateof Delaware, herein called the Council.Krapf had a collective-bargaining agree-ment with Local 626, which also is a member of the Council. Julian's employeeswere represented by District 50, United Mine Workers, which is not a member ofthe Council.During the period from September 6 to 11, 1963, pickets appeared at the servicearea of the turnpike, carrying signs which stated that "James Julian works its em-ployees at lesser than union conditions.Building and Construction Trades Councilfor the State of Delaware."During this period, the Local 313 members who wereemployed by Light and Power and the Local 626 members who were employed byKrapf refused to work at the service area.The picketing was resumed during theperiod from September 24 to 28, 1963.This time the pickets patrolled all the en-trances and exits along the turnpike, and carried signs which stated that "This messageis addressed to the public.James Julian, Inc., employees are working under condi- 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions lower than those which prevail under Building and Construction Trades Coun-cil."During this period, the Local 313 members employed by Light and Powerrefused to work on any turnpike job.Members of Local 626 worked for Krapfon September 24 and 25 but not during the following 2 days.As a result of anagreement reached between the Council and the State Department of Highways, thepickets were withdrawn on September 28, 1963, and work was resumed on the turn-pike.This agreement provided that in the future the State Department of Highwayswould require all contractors on :the turnpike to pay the prevailing wage rates underDelaware law.The foregoing facts are not in dispute.The only issues litigated are whether, dur-ing the aforestated periods of the picketing, Local 313 and Local 626 engaged inconduct which constitutes a violation of Section 8(b) (4) (i) and (ii) (B) of the Act.B. The case against Local 313The General Counselrelies onthe following two incidents, one during each period,to establish violations by Local 313.1.During the period from September 6 to 11a.The facts 1John Healey, a member of Local 313, was the general foreman of Light and Poweron the turnpike job.After the picketing began on September 6, 1963, Healey, whoat that time'was working on Julian's subcontract at .the service area jobsite, telephonedthe union hall of Local 313 and spoke to Peter Kindbeiter, the assistant businessmanager of Local 313.Healey asked Kindbeiter what the pickets were for.Kind-beiter replied that Healey should read the picket signs and "be guided by the letter"which he had received.Healey then asked Kindbeiter if "it was all right to proceedwith Rupert 2 and Krapf -work."Kindbeiter replied that it was.Healey admittedthat as a result "we went to work at the Administration Building" on Krapf's sub-contract and that after the picketing ceased "we went back to work" on Julian'ssubcontract at the service area.Healey also admitted that all Light and Power em-ployees stopped working on Julian's job during the picketing.The letter which Kindbeiter told Healey to use as his guide was one which Healeyhad received from Local 313 about a month earlier.Healey explained that theletter reminded us that "we are all brothers in the trades," that we should "work withone another,"that "we should stick together,"that "we should respect one another'smembership in the local in the Unions," and that "we should work with Unionpeople."b. Concluding findingsBy telling Healey to read the picket signs, Kindbeiter was thereby calling Healey'sattention to the fact that Julian was being listed by the Council as an "unfair" em-ployer.By advising Healey to be guided by the letter he had received, Kindbeiterwas reminding Healey that union members are all brothers in the trades and that theyshould stick together and cooperate with one another.Local 313 is a member ofthe Council.The plain message conveyed by these statements was that Healeyshould honor the Council's picket line and stop doing Julian's work.3Any doubtas to Kindbeiter'smeaningwas dispelled by his assurance to Healey that it was allright to work on the subcontracts of Rupert and Krapf.The obvious implicationwas that it was not all right to work on Julian's subcontract.As a result of his con-versation with Kindbeiter, Healey stopped doing Julian's work at the service area,left that jobsite and went to work on Krapf's subcontract at the administration build-ing, and did not return to work on Julian's subcontract at the service area until thepicketing of the service area had ceased. I find that Klndbeiter's statements toHealey constituted inducement and encouragement to cease work within the meaningof Section 8 (b) (4) (i) of the Act.I find no -merit in Respondent's contention that it was not unlawful to induce andencourage Healey because he ,allegedly was "a person" rather than "an individual,"as required by that section.Although classified as a general foreman on the turnpike'The findings in this section are based on the credited and undisputed testimony ofJohn Healey, a member of Local 313 who was subpenaed to testify as a witness for theGeneral Counsel.2 Rupert is another contractor on the turnpike.2 See,e.g.,District Council of Painters No. 48, et al.(Hamilton Materials,Inc.),144NLRB 1523. INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 313141job, Healey had no authority'to hire or discharge employees.He was an hourly paidemployee whosewages weregoverned by the collective-bargaining agreement betweenLocal 313 and Light and Power.. About 25 men worked under his supervision.Healey was a. member of Looal 313. I am convinced from the foregoing and theincidents previously described that, while Healey was a supervisor within the mean-ing of the Act, his interests were more nearly related to rank-and-file employees thanto management, as the term is generally known. I therefore find that Healey was"an individual," rather than "a person," within the meaning of Section 8(b) (4) (i)of the Act?Local 313 is a member of the Council. Kindbeiter was fully aware of the Council'sreason for picketing Julian.It therefore seems obvioustome, asI further find,that theimmediateobject of Kindbeiter's conduct was to force or require Light andPower to ceasedoing businesswith Julian and thereby bring pressure to bear uponJulian in order to accomplish the ultimate object of having Julian work its em-ployees under the prevailingunionconditions.Thus, the immediate object is "an"object proscribed by Section 8(b) (4) (B).As Kindbeiterwas an assistant business agent ofLocal 313 and acted in thatcapacity when he spoke to Healey, I find that Local313 is responsiblefor his conduct,I therefore find that, by the above-described conduct of Kindbeiter, RespondentLocal 313 violatedSection 8(b) (4) (i) (B) of the Act.2.During the period from September 24 to 28a.The factsAs previously noted, the picketing resumed on September 24, with the pickets thistime patrolling all entrances and exits along the turnpike.MillardDawson, anemployee of Light and Power and a member of Local 313, was working at theservice area at that time.He was subpenaed by the General Council and testifiedas follows with respect to the men leaving the job: After the picketing had resumedon this occasion, the men began "milling around" and he asked Carmean, the shopsteward of Local 313, "What are we going to do?" Carmean replied that he wasgoing to take his tools and get off the job and go home.Carmean made this state-ment in the presence of the rest of the men.Dawson assumed that that was thething to do. So he and "the men just automatically left the job.In his pretrial affidavit given to the General Counsel on September 30, Dawson didnot attribute the above statements to Carmean. Instead, he stated that Carmeanapproached him and told him "not to work on any of Julian's work until the thingwas straightened out."He further stated in his affidavit that on the following dayCarmean told all the employees of Light and Power "not to work on any job onthe entire turnpike until this thing was straightened out," and that all IBEW elec-tricians then left the jobsite.When confronted on the witness stand with his pretrial affidavit, Dawson admittedhaving made the statements contained therein but testified that he did not tell thetruth at that time.He specifically denied that Carmean made any of the statementsattributed to him in the affidavit, and insisted that the -real truth was his presenttestimony in which he reiterated that Carmean only made the statement under thecircumstances previously set forth in response to Dawson's query.He further ad-mitted that he had also lied when he told the State inspector on the job aroundSeptember 24 that "we have orders from the Hall not to do any work for Julian"and that "any man caught working for Julian will be gotten rid of one at a time."Dawson is thus a self-confessed liar. It does not follow, however, that all histestimonymust automatically be rejected.On the other hand, great care andscrutiny must be exercised in determining whether to attach any credence to it. Itseems significant to me that the timing of Dawson's statements in his affidavit andto the State inspector was closely related to the period of the picketing, whereashis testimony in the instant hearing was given almost 3 months later.No reasonhas been advanced, or does any occur to me, as to why Dawson should have de-liberatelymade false statements in his affidavit. I am convinced from all the cir-cumstances, including Dawson's demeanor on the witness stand, that Dawson waslying when he so testified and I do not credit his denials that Carmean made thestatements attributed to him in the affidavit.4Local Union No. 505, International Brotherhood of Teamsters,et at.(Carolina LumberCompany),130 NLRB 1438, 1443-1444. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile I recognize that no affirmative findings may be based on the statementsin Dawson's pretrial affidavit,5 it does not follow that the affidavit has completelyneutralized all of Dawson's testimony and that the remainder of his testimony mustalso, be rejected.Conceivably, Carmean may have made both the statements attrib-uted to him by Dawson on the witness stand and in his affidavit. Thus, the state-ments which Dawson attributed to Carmean on the witness stand may reasonablybe regarded as supplementary to, and notinconsistentwith or in contradiction of,those attributed to Carmean in Dawson's affidavit.Moreover, and this looms verystrongly in my consideration, Respondent Local 313 did not call Carmean as a wit-ness,so that Dawson's testimony as to what Carmean did say stands unrefuted.Respondent's unexplained failure to call Carmean as a witness is thus a most signifi-cant factor to be considered in evaluating the veracity of Dawson on this phase ofhis testimony.6Finally, Dawson impressed me as a witness who, while determinedto repudiate any statements which implicated Carmean or Local 313 in giving directinstructions to stop work, was not unwilling to disclose the truth in all other respects.Upon careful consideration of all the foregoing, I am convinced and find that,whatever else Carmean may or may not have said, he did state, in the presence ofall the men and in response to Dawson's question as to what they should do, thathe (Carmean) was going to take his tools and get off the job and go home. I furtherfind that the other members of Local 313 employed by Light and Power followedCarmean's example and left the jobsite. It is undisputed that the men did not returnto the turnpike job until the picketingceased.b.Concluding findingsIt is clear to me, as I find, that Shop Steward Carmean's statement, made in thepresence of all the Local 303 members employed by Light and Power in the servicearea and in response to Dawson's query as to what the men should do, acted as asignal to the rest of the men and induced and encouraged them to engage in a workstoppage within themeaningof Section 8(b) (4) (i) of the Act.7As Dawson ex-plained, when Carmean replied that he was going to, take his tools and get off thejob and go home, "I assumed that was what to do, so the men just automaticallyleft the job."As shop steward, Carmean was an agent for whose conduct Local 303 was liable.Hence, Local 303 is liable not only for the inducement-and encouragement but alsofor the entire work stoppage of its members employed by Light and Power, a neutralemployer.The Board has consistently held that a strike against a neutral employerconstitutes restraint and coercion within the meaning of Section 8(b) (4) (ii) of theAct.3As previously found, an object of the conduct was to force or require Lightand Power to cease doing business with Julian, an object proscribed by Section8(b) (4).Accordingly, I find that, by the above-described conduct of Shop StewardCarmean, Local 303 violatedSection 8(b) (4) (i) and(ii) (B) ofthe Act.C. Thecase againstLocal 626The General Counselrelieson the following single incident, which I find occurredduring the first period of the picketing, to establish violations of the Actby Local 626-1.The factsThe essential facts as to what occurred are not in dispute.On one morning duringthe picketing,the Local 626 carpenters employed by Krapf arrived at the jobsiteabout an hour late but did not work. That morning, Shop Steward Sartin had tele-phoned Business Agent Hartnett,informed him that there were pickets at the job,and askedHartnettto come down to the jobsite.Hartnett arrived at the jobsiteshortly thereafter.Before he reached the men who were standing around the trailerwhere the tools werekept,Hartnettmet President Krapf.The latter asked ifHartnett was going to take the men off.Hartnett replied in the negative.Krapf5 Sealtest Southern Dairies,126 NLRB 1223,1225-1226;Quest Shon Afark BrassiereCo., Inc. v. N.L.R.B.,185 F. 2d 285, 289 (C.A. 2).6M. Benevento Sand d GravelCo , 131 NLRB 358, 364 ; and ofInterstate Circuit v.U.S., 306 U S. 208, 226.7Local Union No. 741, United Association of Journeymen,etc. (Keith Riggs,etc.),137NLRB 1125, 1141.$General Teamsters Local No. 324, etc.(Curly's Daii y, Inc., et al.),144 NLRB 836. INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 313143then asked what the trouble was and what position they were in.Hartnett repliedthat he did not know and was trying to find out .9Hartnett then continued to thetrailerwhere approximately 25 carpenters were congregated.Some of the menasked Hartnett what they should do.,Hartnett replied that "it is strictly up to, eachindividual what he wants to do."Thereafter, the shop steward picked up his toolsand went home. The remaining carpenters then picked up their tools and left.As Hartnett was leaving the jobsite, Krapf said to him, "I thought you were goingto let the men work."Hartnett replied that he did not tell the men not to.192.Concluding findingsThe General Counsel contends in his brief that, because the carpenters left the jobwithin 5 minutes after Business Agent Hartnett spoke to them on the jobsite, aninferencemust be drawn that they were unlawfully induced and encouraged byHartnett. I do not agree that in this case such an inference may properly be drawnin the face of Hartnett's credited testimony as to what he did in fact tell the men,as previously found.The General Counsel further contends- in his brief that, in any event, Hartnett'sadmitted statement to the men, hereinabove set forth, ",acted as a signal for theimmediate collective work stoppage of the carpenters at the jobsite."However, Iregard the case ofLocal Union No. 741, United Association of Journeymen, etc.,supra,controlling on this issue.In that case, a business agent of a Carpenters'local told a member, who inquired over the telephone as to whether the carpenterscould work in view of a picket line established by a plumbing union at a project indispute with a nonunion plumbing subcontractor, "I cannot tell you what to do.You have to make up your mind yourself" (137 NLRB at 1142). Followingthis conversation, the carpenters left their work.The Board held that neither thebusiness agent's statement nor his failure to instruct the employees to continue towork constituted unlawful inducement and encouragement of employees to stopwork.Contrary to the General Counsel's contentions, there are no significant dis-tinctions present in the instant case which warrant a different finding.I find that the General Counsel has not sustained the allegations of the complaintwith respect to Local 626 and I will recommend their dismissal.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above, occurring in con-nection with the operations of the Companies set forth in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.V. THE REMEDYHaving found that Respondent Local 313 engaged in certain unfair labor practices,I will recommend that it cease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.By the conduct of Assistant Business Agent Peter Kindbeiter and Shop StewardCarmean, as set forth in section IIIB, supra,Respondent International Brotherhoodof Electrical Workers, Local 313, AFL-CIO, has induced sand encouraged individualsemployed by Light and Power Construction Company, a person engaged in com-merce or in an industry affecting commerce, to engage in a strike or a refusal in thecourse of their employment to perform services for their employer, and has restrainedand coerced said Light and Power Construction Company, in each case with anobject of forcing or requiring said Light and Power Construction Company to ceasedoing business with James Julian, Inc.9Although she was a delegate from Local 626 to the Council, Hartnett was not presentat the Council meeting at which It was decided to, put up the picket line.He did not knowabout the picketing until the telephone call from Sartin, and did not see the picket signsuntil he got to the jobsite.10 The findings In this paragraph are based on a synthesis of the credited and mutuallyconsistent testimony of Krapf, Hartnett, and Sartin. 144DECISIONSOF NATIONALLABOR RELATIONS BOARD2.By the conduct set forth in the preceding paragraph, Respondent Local 313 hasengaged in unfair labor practices within the meaning of Section 8(b) (4) (i) and (ii)(B) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.4.Respondent United Brotherhood of Carpenters and Joiners of America, Local626, has not engaged in zany unfair labor practices alleged in the complaint.RECOMMENDED ORDERUpon the basis of the entire record in the case, and pursuant to Section 10(c) ofthe National Labor Relations Act, as amended, I hereby recommend that the Re-spondent, International Brotherhood of Electrical Workers, Local 313, AFL-CIO,its officers, representatives, agents, successors, and assigns, shall:1.Cease and desist from inducing or encouraging any individual employed byLight and Power Construction Company, or by any other person engaged in com-merce or in an industry affecting commerce, to engage in a strike or a refusal in thecourse of his employment to use, manufacture, process, transport, or otherwise handleor work on any goods, articles, materials, or commodities, or to perform any services,and cease and desist from threatening, coercing, or restraining the aforenamed Em-ployer or any other person engaged in commerce or in an industry affecting com-merce, where, in either case, an object thereof is to force or require Light andPower Construction Company to cease doing business with James Julian, Inc., orwith any other person.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a) Post in conspicuous places in Respondent's business offices, meeting halls, andall places where notices to members are customarily posted, copies of the attachednoticemarked "Appendix A." 11Copies -of said notice, to be furnished by theRegional Director for the Fourth Region, shall, after being duly signed by Respond-ent's authorized representatives, be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive days.Reasonable steps shall betaken by Respondent to insure .that such notices are not altered, defaced, or coveredby any other material.(b) Furnish to the Regional Director for the Fourth Region signed copies of theaforementioned notice for posting by each of the Employers named in the precedingparagraph, who are willing, in places where notices to employees are customarilyposted.Copies of said notice, to be furnished by the Regional Director, shall, afterbeing signed by Respondent, as indicated, be forthwith returned to the Regional Di-rector for disposition by him.(c)Notify the said Regional Director in writing, within 20 days from the date ofreceipt of this Decision and Recommended Order, what steps the Respondent hastaken to comply herewith.12of the Act by Respondent United Brotherhood of Carpenters and Joiners of America,Local 626."In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for.the words "a Decisionand Order."12 In the event that thisRecommendedOrder be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, In writing, within 10 days fromthe date of this Order, what steps the Respondents have taken to comply herewith."APPENDIX ANOTICEPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and .in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify you that:WE WILL NOT induce orencourageany individual employed by Light andPower Construction Company, or by any otherpersonengaged in commerceor inan industryaffecting commerce,to engage in a strike or a refusal in thecourse of his employment to perform any services. MY STORE, INC.145WE WILL NOT threaten,coerce or restrain the aforenamed employer or anyotherperson engaged in commerce or in an industry affecting commerce, where,in either case,an object is to force or require Light and Power ConstructionCompany to cease doingbusiness with James Julian,Inc., or with any otherperson.INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS,LocAL 313, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by anyothermaterial.Employees may communicate directly with the Board'sRegional Office, 1700Bankers Securities Building, Walnutsand Juniper Streets, Philadelphia,Pennsylvania,Telephone No. 735-2612,if they have any question concerning this notice or com-pliancewithits provisions.My Store, Inc.andUnited RetailWorkers Union.Case No.14-CA-3050.May 05, 1964DECISION AND ORDEROn December 9, 1963, Trial Examiner Phil W. Saunders issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Ex-aminer's Decision and a supporting brief, and the Union filed cross-exceptions.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the Respondent's exceptions and brief, theUnion's cross-exceptions, and the entire record in this case,' andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner with the following additions and modifications.The Trial Examiner's Decision found certain unfair labor practiceviolations, but failed to recommend a fully appropriate remedy forthem.Without deciding whether the Trial Examiner had jurisdic-tion to issue errata amending his Decision after it had issued andthe case had been transferred to the Board, we shall frame an appro-priate remedy for the violations found.1 The Respondent has requested oral argument.The request is hereby denied ; theexceptionsand the briefsadequatelypresent the issues and positions of the parties.147 NLRB No. 16.756-236-65-vol. 147-11